             Case 2:21-mj-00506-SKV Document 12 Filed 09/10/21 Page 1 of 3




01

02

03

04

05                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
06                                      AT SEATTLE

07 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. MJ21-506
08         Plaintiff,                     )
                                          )
09         v.                             )
                                          )             DETENTION ORDER
10   JASON PATRICK,                       )
                                          )
11         Defendant.                     )
     ____________________________________ )
12

13
     Offenses charged:
14
        1. Possession of Fentanyl with Intent to Distribute
15
     Date of Detention Hearing:    September 10, 2021.
16
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. §3142(f) and
17
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
18
     that no condition or combination of conditions which defendant can meet will reasonably assure
19
     the appearance of defendant as required and the safety of other persons and the community.
20
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
21
            1.      Defendant has been charged with a drug offense, the maximum penalty of which
22



     DETENTION ORDER
     PAGE -1
            Case 2:21-mj-00506-SKV Document 12 Filed 09/10/21 Page 2 of 3




01 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

02 both dangerousness and flight risk, under 18 U.S.C. § 3142(e). Defendant has a lengthy

03 criminal record including multiple convictions for possession of a controlled substance,

04 unlawful possession of a firearm, and a federal conviction for conspiracy to possess with intent

05 to distribute methamphetamine. He is currently charged with Possession with Intent to

06 Distribute Fentanyl with records indicating that this alleged offense occurred while he was on

07 federal supervision for the above conviction.

08          2.     Defendant poses a risk of flight based on the 61 warrants issued for his repeated

09 history of failure to appear. Defendant is a danger to the community because of his reoccurring

10 history of similar criminal conduct and background of noncompliance. Defendant allegedly

11 committed the current offense while on federal supervision. Defendant does not contest

12 detention at this time.

13          3.     There does not appear to be any condition or combination of conditions that will

14 reasonably assure the defendant’s appearance at future Court hearings while addressing the

15 danger to other persons or the community.

16      It is therefore ORDERED:

17      1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

18          General for confinement in a correction facility separate, to the extent practicable, from

19          persons awaiting or serving sentences or being held in custody pending appeal;

20      2. Defendant shall be afforded reasonable opportunity for private consultation with

21          counsel;

22      3. On order of the United States or on request of an attorney for the Government, the person



     DETENTION ORDER
     PAGE -2
           Case 2:21-mj-00506-SKV Document 12 Filed 09/10/21 Page 3 of 3




01        in charge of the corrections facility in which defendant is confined shall deliver the

02        defendant to a United States Marshal for the purpose of an appearance in connection

03        with a court proceeding; and

04     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

05        for the defendant, to the United States Marshal, and to the United State Probation

06        Services Officer.

07     DATED this 10th day of September, 2021.

08

09                                                     A
10                                                     S. KATE VAUGHAN
                                                       United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
